     Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 1 of 15 PageID #:1


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SMART MORTGAGE CENTERS, INC.,

                      Plaintiff,

              vs.                              Case no.

BRIAN NOE and
NEXA MORTGAGE, LLC,

                      Defendants,


                                         COMPLAINT

     Plaintiff Smart Mortgage Centers, Inc. ("Smart Mortgage"), by and through its undersigned

counsel, files this Complaint for misappropriation of trade secrets against Defendant Brian Noe

("Noe”) and Defendant Nexa Mortgage LLC (“Nexa Mortgage”) and hereby alleges as follows:

                                    NATURE OF THE ACTION

                                         I.   PARTIES

1. Plaintiff Smart Mortgage is a corporation formed under the laws of the State of Illinois

  with its principal place of business at 4003 Plainfield Naperville Road, Suite 207, Naperville,

  Illinois 60564.

2. Defendant Brian Noe is an individual residing within the Northern District of Illinois.

3. Defendant, Nexa Mortgage is an Arizona limited liability company in good standing that

   provides mortgage services and products to consumers in several states and within the

   Northern District of Illinois.

                             II.     JURISDICTION AND VENUE

4. Jurisdiction over this cause is based upon 28 U.S.C. Sections 1331.
       Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 2 of 15 PageID #:2



5. Venue is proper in this judicial district under 28 U.S.C. § 1391(b), in that Plaintiff resides in

   this judicial district and all or a substantial part of the events or omissions giving rise to the

   claims occurred within this judicial district.

6. This action arises under the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836, et seq. This

    Court has subject matter jurisdiction over this case for misappropriation of trade secrets under

    Defend Trade Secrets Act of 2016 pursuant to 28 U.S.C. §§ 1331 and

    1338(a).

                                   FACTUAL BACKGROUND

7. On October 29, 2013, Defendant Brian Noe began employment with Smart Mortgage as a

   loan officer.

8. On October 29, 2013, Defendant Brian Noe signed a Loan Officer Retention Agreement with

   Smart Mortgage. See Exhibit A.

9. On April 12, 2014, Defendant Brian Noe and Smart Mortgage finalized the compensation

   package related to the October 29, 2013 Loan Officer Retention Agreement. See Exhibit A.

10. On January 1, 2018, Defendant Brian Noe signed a Loan Officer Retention Agreement with

   Smart Mortgage. See Exhibit B.

11. The January 1, 2018 Loan Officer Retention Agreement increased Defendant Brian Noe’s

   financial compensation with Smart Mortgage. See Exhibit B.

12. Defendant Brian Noe was continuously employed with Smart Mortgage from October 29, 2013

   through his resignation on December 20, 2019.

13. On February 1, 2018, Defendant Brian Noe downloaded the Dropbox Software Application

     on his Smart Mortgage company computer without authorization or consent from Smart

     Mortgage.
       Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 3 of 15 PageID #:3



14. On February 20, 2019, Defendant Brian Noe requested and was provided Smart Mortgage’s

    closed loan log for files he originated as a Smart Mortgage loan officer from October 29, 2013

    to February 20, 2019.

15. Smart Mortgage’s closed loan log was provided to Defendant Brian Noe by Smart

    Mortgage’s operations manager, Jon Butusov, on February 20, 2019.


16. On November 22, 2019, Defendant Brian Noe submitted his final two loan applications as a

    Smart Mortgage employee.

17. On December 19, 2019, Defendant Brian Noe closed his final loan as a Smart Mortgage

    employee.

18. On December 20, 2019, Defendant Brian Noe tendered his resignation to Smart Mortgage

    without returning his closed loan log to Smart Mortgage.

19. On December 20, 2019 at 5:30 A.M., Defendant Brian Noe accessed and downloaded

    information from Smart Mortgage’s client database from his company issued computer.

20. Smart Mortgage’s client database contains over thirty-eight hundred (3800) unique

    client names.

21. Defendant Brian Noe’s December 20, 2019 computer activity was discovered by an audit

    conducted by Smart Mortgage’s Information Technology manager Paul Stretavong from

    January 17, 2020 to February 8, 2020.

22. Upon reviewing Defendant Brian Noe’s company issued computer, Paul Stretavong

   discovered that Defendant Brian Noe had changed his password and deleted all of the files

   and the Dropbox software application from his company issued computer's hard drive on

   December 20, 2019.
        Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 4 of 15 PageID #:4

23. Smart Mortgage was able to successfully restore Defendant Brian Noe’s deleted files to his

      company issued computer’s hard drive.

24. On December 21, 2019, Cynthia Pedraza sent personal documents to Defendant Brian Noe

      via his Smart Mortgage’s email address for the purpose of obtaining a mortgage for John

      Munoz.

25. John Munoz’s personal identifying information, historical client transaction information,

      client preferences, and personalized notes are stored in Smart Mortgage’s client database.

26. On December 22, 2019, Cynthia Pedraza sent John Munoz’s personal documents to

      Defendant Brian Noe via his Smart Mortgage’s email address for the purpose of obtaining a

      mortgage for John Munoz.

27. On December 25, 2019, Kenneth Barber emailed Defendant Brian Noe via his Smart

      Mortgage’s email address to inquire whether his refinance could be initiated in January 2020

      to allow him to skip February and March 2020 mortgage payments.

28. Kenneth Barber’s personal identifying information, historical client transaction information,

      client preferences, and personalized notes are stored in Smart Mortgage’s client database.

29. On December 26, 2019, Defendant Brian Noe began his employment with Defendant Nexa

      Mortgage.

30. On December 30, 2019 and continuing to the present, Defendant Brian Noe has solicited and

      offered residential mortgage services to multiple individuals from Smart Mortgage’s client

      database.

31.    Smart Mortgage derives economic value from its client database because the database

       exclusively contains individuals who have specifically sought mortgage services with

       Smart Mortgage, personal identifying information, historical client transaction information,

       client preferences, and personalized notes.
       Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 5 of 15 PageID #:5



32. Smart Mortgage’s client database was created with the investment of substantial

     expenditures, skills, sweat equity, and time.

33. Smart Mortgage’s regularly and routinely enters into contracts with several lenders including

    but not limited to United Wholesale Mortgage, PRMG, Inc, Home Point Financial

   Corporation, Union Home Mortgage Corp., Oaktree Funding Corp., Carrington Mortgage,

   Bayview Financial, and Flagstar Bank that purchase loans originated by Smart Mortgage.

34. Defendants are actively soliciting Smart Mortgage clients to refinance their existing loans

    originated by Smart Mortgage, thereby interfering with Smart Mortgage’s contracts and

    prospective advantage with the loan purchasers.

35. As a result of Defendant’s Brian Noe’s breach of Smart Mortgage’s client database,

     Smart Mortgage sent a “Cease and Desist” letter to both Defendant Brian Noe and

     Defendant Nexa Mortgage on January 20, 2020.

36. As a result of the Defendant Brian Noe’s breach of Smart Mortgage’s client database,

     Smart Mortgage sent letters to all Smart Mortgage clients who may have been impacted

     by Defendant’s Brian Noe misappropriation of Smart Mortgage client’s confidential and

     personal identifying information in early February of 2020.

37. Smart Mortgage has received numerous calls from Smart Mortgage clients concerned that

     their personal identifying information is compromised.

38. Accordingly, Defendant Brian Noe has caused and is causing irreparable harm to Smart

    Mortgage’s business reputation with the impacted clients.

                                         BASIS OF CLAIMS

39. Defendants Brian Noe and Nexa Mortgage have misappropriated Smart Mortgage’s client

    database for their own financial benefits.
       Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 6 of 15 PageID #:6




40. Defendants Brian Noe and Nexa Mortgage have financially benefited from its continued use

    of Smart Mortgage’s client database to market and sell mortgages loan services and products.

Violation of The Defend Trade Secrets Act of 2016

          Plaintiff sues Defendants Brian Noe and Nexa Mortgage and alleges:

41. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1-41

      above as if each were more fully set forth herein.


42. Smart Mortgage is a leading mortgage loan broker currently operating in Illinois, Indiana,

    Colorado, and Florida and providing loan solutions to its clients based on their individual

    preferences and needs.

43. Smart Mortgage provides its clients with access to a diverse range of lenders and financial

     products.

44. The mortgage loan brokerage business is highly competitive and Smart Mortgage’s success

    depends on numerous factors, including its ability to generate client leads, attract and

    retain reliable and trustworthy loan originators as well as support personnel to obtain and

    maintain Smart Mortgage’s client relationships.

45. Smart Mortgage’s client database contains over thirty-eight hundred (3800) unique

    client names not known or available to the general public with personal identifying

    information, historical client transaction information, client preferences, and personalized

    notes.

46. Smart Mortgage’s client database is used in or intended for use in interstate commerce as

    Smart Mortgage operates in Illinois, Indiana, Colorado, and Florida.
       Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 7 of 15 PageID #:7



47. Competitors would gain an immediate and substantial advantage by accessing Smart

    Mortgage’s client database because the competitors would not be required to create an

    independent solution via its own efforts and expense.

48. Smart Mortgage invests significant financial resources in its business operations to

    maintain its competitive advantage and expand its client relationships.

49. Smart Mortgage has a number of policies, procedures, and agreements that it uses to protect

    its trade secret and confidential information, and safeguard its client relationships.

50. Smart Mortgage owns all of the computers used for its business operations.

51. Smart Mortgage does not employ portable data drives or allow employees to create new files

    to access and remove data from its computer systems.

52. Smart Mortgage prohibits third party software applications such as Dropbox or similar

    software applications to access or remove data from its computer systems.

53. Smart Mortgage’s client database cannot readily be duplicated from any public sources.

54. Defendants would not have any ability to duplicate Smart Mortgage’s client

    database or develop a comparable independent solution without spending hundreds of

    thousands of dollars and decades developing a similar client database.

55. Smart Mortgage’s client database provides it a competitive advantage in the

    residential mortgage loan brokerage industry because it is able to generate client leads

    exclusive to Smart Mortgage and the client database contains historical client

    transaction information, client preferences, and personalized notes.

56. This ability to generate client leads exclusive to Smart Mortgage loan officers is

     the linchpin of Smart Mortgage’s competitive advantage in the residential mortgage

     loan brokerage industry.

57. Smart Mortgage’s client database was developed over a twenty-year period.
       Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 8 of 15 PageID #:8



58. Smart Mortgage has invested hundreds of thousands of dollars over a twenty-year

     period to develop its client database.

59. Smart Mortgage’s client database is not available to the general public or its competitors.

60. Smart Mortgage’s client database access is restricted to a limited number of employees.

61. Smart Mortgage’s client database access is password protected.

62. Smart Mortgage’s loan officers are limited to accessing only client data related to files

    that have been specifically assigned to that particular loan officer.

63. Each loan officer’s computer, loan origination software, lead management software is

     password protected.

64. Smart Mortgage’s client database restricts any loan officer from deleting client

     information.

65. Smart Mortgage’s client database is stored on a secure virtual private network and local private

     network which limits loan officers’ access to only their assigned client files.

66. Smart Mortgage does not allow any employees to download third-party software on their

     company issued work computers.

67. Smart Mortgage requires all of its loan officers to sign Loan Officer Retention

     Agreements and obligates the loan officer to return all client lists and company

     property upon leaving the company.

68. Smart Mortgage’s client database was misappropriated by Defendants Brian Noe and

     Nexa Mortgage.

69. Both Defendants knew or had reason to know that the misappropriation was acquired through

    improper means.
       Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 9 of 15 PageID #:9



70. Defendant Brian Noe solicited clients from Smart Mortgage’s client database despite

     agreeing that he acknowledged and understood that the customers, customer leads,

     customer files, customer names, and customer mortgage applications and related customer

     files and documents that he produced for Smart Mortgage during his employment were the

      sole and exclusive property of Smart Mortgage.

71. Defendant Nexa Mortgage acquired and used information provided by Defendant Brian Noe

    to solicit its residential mortgage clients despite knowing or having reason to know that

    Defendant Brian Noe acquired the information through improper means and without the

    consent of Smart Mortgage after receiving a “cease and desist” letter providing written notice

    of Defendant Brian Noe’s unlawful actions and/or a cursory review of Defendant Brian

    Noe’s closed transactions with Defendant Nexa Mortgage.

72. Upon information and belief, Defendant Nexa Mortgage acquired and used information

    provided by Defendant Brian Noe to solicit residential mortgage customers despite knowing

    or reason to know that the trade secret was acquired by improper means because it

    encouraged Defendant Brian Noe to bring his “book of business” to Nexa Mortgage.

73. Upon information and belief, Defendant Brian Noe has willfully and maliciously

    misappropriated Smart Mortgage’s client database containing over thirty-eight hundred

    (3800) unique client names with personal identifying information, historical client

    transaction information, client preferences, and personalized notes by copying and pasting

    client files.

74. Smart Mortgage’s client database is currently being used by Defendants for their

    financial benefit.
      Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 10 of 15 PageID #:10



75. As a direct and proximate result of the actions of Defendants Brian Noe and Nexa

    Mortgage, Smart Mortgage has suffered actual and compensatory damages in an

    undetermined amount.

76. To protect its business interests and the confidentiality of business operations, Smart

    Mortgage has taken affirmative measures, including the utilization of restrictive covenants in

    its employment contracts, requiring computer username and password protection, firewalls

    limiting access to information safeguards, and restricting unauthorized use of client data.

77. The restrictive covenants in Smart Mortgage’s loan retention agreements are negotiated with

     each employee as part of their employment and include any combination of clauses

     concerning confidential information. Each restrictive covenant is limited in scope to protect

     both Smart Mortgage’s legitimate business interests while preventing undue hardship on the

     employee in his or her pursuit of employment in his or her area of expertise.

78. Defendant Nexa Mortgage knew or should have known that the employees they hired from

    Smart Mortgage Centers would be covered by employment contracts with restrictive

    covenants.

79. Upon information and belief, Defendant Nexa Mortgage encouraged Defendant Brian Noe

    prior to his resignation from his loan officer position at Smart Mortgage as well after he

    resigned from his loan officer position at Smart Mortgage Centers to engage in unfair and

    unlawful competition with Smart Mortgage.

80. Defendants Brian Noe and Nexa Mortgage have used and disclosed Smart Mortgage Center’

    trade secrets and confidential information in violation of Federal law.

81. As a condition of employment, Defendant Brian Noe signed an employment agreement

    with Smart Mortgage. This agreement contained several restrictive covenants, including

    clauses related to confidential information.
     Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 11 of 15 PageID #:11



82. As a loan officer at Smart Mortgage, Defendant Brian Noe’s duties to Smart Mortgage

    Centers included but were not limited to: (i) performing to the best of his ability all duties

    assigned to him by Smart Mortgage and to carry out all Smart Mortgage’s policies and

    directives as described in the Loan Officer Retention Agreement; (ii) to fully comply with

    all state and federal laws, rules and regulations regarding the origination and processing of

    mortgage loans, (iii) to perform to the best of his ability said duties in compliance with all

    Acts and regulations affecting the residential mortgage industry, and (iv) to not use any

    confidential information regarding Smart Mortgage’s business operations for his own

    benefit, or divulge, disclose, or communicate this information to any third party, without the

    prior written consent of Smart Mortgage.

83. In the restrictive covenants in his employment agreement, including those concerning

    confidential information, Defendant Brian Noe agreed that Smart Mortgage’s

    customers, customer leads, customer files, customer names, and customer mortgage

    applications and related customer files and documents that he produced for Smart Mortgage

    during his employment were the sole and exclusive property of Smart Mortgage were Smart

    Mortgage's sole and exclusive property.


84. Defendant Brian Noe agreed that he would follow this and other restrictive covenants

    regarding Smart Mortgage's trade secrets and confidential business information during his

    employment with Smart Mortgage Centers and for as long as the confidentiality of trade

    secrets and proprietary business information were to be maintained under applicable law.

85. Defendant Brian Noe’s agreements to abide by the restrictive covenants were supported by

    adequate consideration, which consisted of his accepting and continuing his employment and

    an increase in his compensation.
     Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 12 of 15 PageID #:12




86. The restrictive covenants in his employment agreement were fair, reasonable, and necessary

    for the protection of Smart Mortgage’s legitimate business interests.

87. During his employment with Smart Mortgage, Defendant Brian Noe had access to all of

    Smart Mortgage’s trade secrets and confidential business information via his company

    issued work computer.

88. Defendant Brian Noe’s company issued work computer was user and password protected, as

    well as protected by other measures, including a firewall.

89. Upon information and belief, Defendant Brian Noe’s accessed and copied Smart Mortgage’s

    client database on December 20, 2019.

90. Defendant Brian Noe and Nexa Mortgage are currently using Smart Mortgage’s client

    database to solicit clients while employed with Defendant Nexa Mortgage.

91. Smart Mortgage and Nexa Mortgage are competitors in the residential mortgage loan

    brokerage industry.

92. Upon information and belief, Defendant Brian Noe unlawfully disclosed Smart Mortgage's

    trade secrets, that he had wrongfully copied from his Smart Mortgage company issued work

    computer.

93. Defendant Brian Noe left Smart Mortgage Centers for employment in a similar

    position with Defendant Nexa Mortgage.

94. Under these circumstances, given Defendant Brian Noe’s prior employment with Smart

    Mortgage and his wrongful copying of Smart Mortgage’s trade secrets, Defendant Nexa

    Mortgage’s use of the trade secrets is evident in Defendant Brian Noe’s closed transactions

    with Defendant Nexa Mortgage and can also be inferred under the "inevitable disclosure

    doctrine”.
     Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 13 of 15 PageID #:13




95. The Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq., which was passed into law on

    May 11, 2016, specifically allows a private right of action for misappropriation of trade

    secrets.

96. Smart Mortgage is an owner of trade secrets, as defined by the Defend Trade Secrets Act

    which have been willfully misappropriated by Defendants Brian Noe and Nexa Mortgage.

    A person misappropriates a trade secret by, among other things, disclosing the trade secret

    despite knowing that it was acquired under circumstances giving rise to a duty to

    maintain its secrecy or limits its use or from a person who had a duty to maintain its

    secrecy or use.

97. Smart Mortgage took affirmative measures to keep its confidential and proprietary

    information secret.

98. Defendant Brian Noe received an offer of employment from Defendant Nexa Mortgage

    which he accepted.

99. Defendant Brian Noe signed an employment agreement with Smart Mortgage that included

    restrictive covenants concerning confidential information.

100. Defendant Brian Noe’s computer at Smart Mortgage showed activity in which

    proprietary trade secret data and files were accessed and copied on December 20, 2019.

101. Smart Mortgage has no adequate remedy at law to protect against the illegal

    misappropriation and use of its trade secrets by Defendants Brian Noe and Nexa

    Mortgage. Injunctive relief is, therefore, necessary and appropriate to restrain the illegal

    misappropriation and use of such trade secrets and confidential information pursuant to

    the Defend Trade Secrets Act.
     Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 14 of 15 PageID #:14


102. Unless Defendants Brian Noe and Nexa Mortgage are restrained and enjoined from using

     Smart Mortgage’s trade secrets and confidential information, Smart Mortgage

     Centers will suffer immediate and irreparable injury in that Defendants Brian Noe and

     Nexa Mortgage will continue to have access and the ability to make use of the trade

     secrets and confidential information.

103. As a direct and proximate result of Defendants Brian Noe and Nexa Mortgage’s actual and

     threatened misappropriation of Smart Mortgage's trade secrets and confidential

     information, Smart Mortgage has suffered damages in an amount yet to be determined.

     Defendant Nexa Mortgage has been unjustly enriched. Pursuant to the Defense of Trade

     Secrets Act, Smart Mortgage is entitled to recover damages. By reason of Defendants

     Brian Noe and Nexa Mortgage’s willful and malicious acts, Smart Mortgage is entitled to

     an award of exemplary damages from Defendants Brian Noe and Nexa Mortgage in such

     amounts as is necessary to punish Nexa Mortgage and Brian Noe and deter them from

     commission of like acts and, in addition, reasonable attorneys' fees pursuant to the Defend

     Trade Secrets Act.

                                  PRAYER FOR RELIEF

    Smart Mortgage respectfully requests that the Court find in its favor and against

   Defendants Brian Noe and Nexa Mortgage and that the Court grants Smart Mortgage the

   following relief:

   A.     Permanently enjoining Defendant Brian Noe and Defendant Nexa Mortgage and its

           officers, directors, agents, servants, employees, affiliates, divisions, branches,

           subsidiaries, parents and all others acting in concert or privity with any of them from

           using Smart Mortgage's trade secrets;
        Case: 1:20-cv-07248 Document #: 1 Filed: 12/08/20 Page 15 of 15 PageID #:15




   B.       Awarding to Smart Mortgage the damages to which it is entitled for Defendant Brian

             Noe and Nexa Mortgage misappropriation of Smart Mortgage’s trade secrets up until

             the Defendants are finally and permanently enjoined from further infringement,

             including compensatory damages, under the Defend Trade Secrets Act;

   C.       Awarding to Smart Mortgage the attorneys' fees to which it is entitled for

            Defendants Brian Noe and Nexa Mortgage’s misappropriation of Smart Mortgage's

            trade secrets;

   D.       Awarding Smart Mortgage Centers costs and expenses in this action;

   E.       Awarding Smart Mortgage Centers pre-and post-judgment interest on its

             damages; and

   F.        Such other and further relief as the Court deems just and equitable.

   Smart Mortgage hereby demands a trial by jury.




                                                          For the Plaintiff

                                                          Smart Mortgage Centers, Inc.


                                                        By its attorney,
                                                        s/Wilton A. Person
                                                        ________________________
                                                        Wilton A. Person




ARDC # 6290441
Wilton A. Person
Attorney for the Plaintiff Smart Mortgage Centers, Inc.
24330 Leski Lane
Plainfield, Illinois 60585
(815) 254-2467
wperson@personlaw.com
